Citation Nr: 0331359	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-04 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to January 
1969.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a July 2001 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied a claim for service 
connection for PTSD.


REMAND

The veteran contends that he manifests PTSD as a result of 
several non-combat related stressors that occurred in 
service.  Clinical reports from Ken Allen, who identifies 
himself as a social worker, advanced clinical practitioner 
and certified trauma specialist, include a diagnosis of PTSD 
with reference to in-service events.  There are additional 
psychiatric reports of record, however, which do not reflect 
a current diagnosis of PTSD.  None of the diagnoses of record 
are based upon review of the claims folder.  The Board is of 
the opinion that medical examination, based upon review of 
the claims folder, is necessary in this case in order to 
determine whether the veteran manifests PTSD and, if so, 
whether such diagnosis is related to events in service.  
38 C.F.R. §§ 3.304(f), 4.125 (2003).  On remand, the RO 
should clarify for the veteran that he has a full year to 
respond to his initial section 5103 notice.  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should clarify for the veteran 
that he has a full year to respond to his 
initial section 5103 notice.  The RO must 
also review the claims file and ensure that 
any notification and development action 
required by 38 U.S.C.A. § 5103A (West 2002) 
are fully complied with and satisfied.

2.  The RO should request the veteran to 
identify his dates of treatment at the VA 
facility in Texarkana, Texas as well as all 
other VA and non-VA providers of treatment 
since his discharge from service.  The RO 
should obtain all records identified, to 
include the veteran's clinic records from the 
Shreveport, Louisiana VA Medical Center 
(VAMC) since February 2000.

3.  Upon receipt of the above, the RO should 
arrange for the veteran to be examined by a 
VA psychiatrist (board certified, if 
available) in order to determine the 
diagnoses of all psychiatric disorders that 
are currently present.  The examination 
report should reflect review by the examiner 
of all pertinent information in the claims 
folder.  If PTSD is currently present, the 
examiner should specify (1) whether the non-
combat stressor(s) that the veteran claims 
exposure to in-service is/are of sufficient 
gravity to produce PTSD; and (2) whether 
there is a link between the current 
symptomatology and the stressor or stressors 
in service.  All stressors identified as 
being productive of PTSD should be reported 
in detail.  The examination report should 
include a complete rationale for all opinions 
expressed.  All necessary special studies or 
tests, including psychological testing and 
evaluation, should be accomplished as part of 
this examination.  Copies of the contents of 
the claims folder and a copy of this REMAND 
must be made available to the examiner for 
review prior to the examination.

4.  Thereafter, the RO should adjudicate the 
issue of whether the veteran manifests PTSD.  
In the event the presence of PTSD is found, 
the RO should determine whether any 
additional steps are required to corroborate 
the existence any stressors identified by the 
examiners as being productive of PTSD.  If 
the claim remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


